COBB, Judge.
This case was originally assigned to another judge on the Alabama Court of Criminal Appeals. It was reassigned to Judge Cobb on January 17, 1995.
Oliver Carter appeals from the denial of his petition for writ of habeas corpus. In his petition, he alleges that he was improperly denied parole.
“A petition for a writ of certiorari filed in the Circuit Court of Montgomery County ⅛ the appropriate remedy for review of [the] actions’ of the Alabama Board of Pardons and Paroles ‘in reference to the granting, denying, or revocation of paroles.’ Sellers v. State, 586 So.2d 994, 995 (Ala.Cr.App.1991). See also Ellard v. State, 474 So.2d 743, 748 (Ala.Cr.App. 1984), affirmed, 474 So.2d 758 (Ala.1985).”
Baker v. State, 651 So.2d 72 (Ala.Crim.App. 1994). Therefore, the trial court correctly denied the petition.
AFFIRMED.
All the Judges concur.